Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Amendment filled on 04/25/2022. The amendment has been entered. Claims 1, 6 and 9 have been amended and claims 14-17 have been newly added. Claims 1-17 are pending, with claims 1 and 9 being independent in the instant application.

Response to Arguments
3.	Applicant's Arguments/Remarks on 4/25/2022 in page 9-13 regarding 35 U.S.C. 103 rejections have been fully considered and found persuasive in view of Applicant's amendments to the claims and presented Arguments/Remarks. Specifically, Applicant stated in page 9-10: “the cited references do not teach, suggest, or anticipate the features of "at least two of the configuration items being structured in functional panels in a graphical user interface of the configuration system, … substantially simultaneously all other functional panels are deactivated and second configuration items not associated with the particular functional panel are deactivated" recited by claim 1. Similar features are recited in claim 9.” However, the new ground of rejections is necessitated by Applicant's claim amendments and therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 	4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
	Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack et al. Pub. No. (US2014/0100669A1) (hereinafter Hammack) and in view of Grosse et al. (Pub. No. US2013/0338801A1) (hereinafter Grosse).
	Regarding claim 1, Hammack teaches A configuration system of a test device configured for testing an electronic control unit, (Hammack disclosed in page 2 para [0012]: “in a typical control system used in, for example, a process plant, there can be hundreds of similar items (such as control modules or display elements) … These items include control strategies associated with the control of flow or pressure, for example, as well as the display components used to represent these control strategies in graphic displays. It is now fairly typical to implement a configuration system that use classes or module class objects to configure these common items, wherein the con figuration system includes a library of module class objects … In fact, these configuration systems are designed to allow only small adjustments to be made directly on the module instances, such as changing parameter values in the module instances.” In page 1 para [0005]: “Information from the field devices and the controller is usually made available over a data highway to one or more other hardware devices … These hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as changing settings of the process control routine, modifying the operation of the control modules within the controllers or the field devices … simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc.” 
	Examiner considers, test device in above example is a controller/control system in the configuration system, which is configured for testing an electronic control unit (e.g. process control software). The configuration system is designed to allow small adjustments to be made such as changing parameter values in the module instances, modifying the operation of the control modules within the controllers i.e. test instances or process control software in testing environment).
	  Hammack teaches a software model of a technical system is executed on the test device and the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device, (Hammack discussed in page 1 para [0004-0007], distributed process control systems, used in chemical, petroleum or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices. The hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as modifying the operation of the control modules within the controllers or the field devices, viewing the current state of the process, viewing alarms generated by field devices and controllers, simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc. Further, a configuration application, which resides in one or more operator work stations, enables users to create or change process control modules. Typically, these control modules are made up of communicatively inter connected function blocks, which are objects in an object-oriented programming protocol that perform functions within the control scheme based on inputs thereto and that provide outputs to other function blocks within the control scheme. The configuration application may also allow a configuration designer to create or change operator interfaces which are used by a viewing application to display data to an operator and to enable the operator to change settings, such as set points, within the process control routines. Each dedicated controller and, in some cases, one or more field devices, stores and executes a respective controller application that runs the control modules assigned. Also, configuration applications are used to configure a control strategy for a process plant and to provide display views at user interfaces of a process plant. The engineer using the configuration application can select these template objects and essentially place copies of the selected template objects into a configuration screen to develop a module. It has been discussed above that process controllers as ‘test device” are communicatively coupled to one or more field devices, are connected device connected to the test device (controllers) and the software model of a technical system in above example, “controller application” is executed on the test device/controllers, runs the assigned control modules. Further, configuration applications/software model in the controller are used to configure a control strategy for a process plant and to provide display views at user interfaces and also configuration application can select these template objects, place copies of the selected template objects into a configuration screen to develop a module, i.e. the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device).
	Hammack teaches first data being transmitted electronically by the I/O interface; (Hammack disclosed in page 2 para [0008]: the engineer generally creates one or more displays for operators, maintenance personnel, etc. within the process plant by selecting and building display objects in a display creation application … These displays are generally preconfigured to display, in known manners, information or data received from the process control modules, devices, or other process elements within the process plant. In some known systems, displays are created through the use of objects that each have a graphic associated with a physical or logical element, and that are each communicatively tied to the physical or logical element to receive data about the physical or logical element. An object may change the graphic on the display screen based on the received data to illustrate, for example, that a tank is half full, to illustrate the fluid flow measured by a flow sensor, etc.” Here, the display objects built by using a display creation application, are generally information or data received from the process control modules, devices, or other process elements. Therefore, the display objects have a graphic associated with a physical or logical element, have been transmitted or being displayed as received data/information on the display screen, i.e. graphic data being transmitted electronically by the I/O interface).
  Hammack teaches a plurality of configuration items assigned to respective technical functional properties of the test device, the I/O interface between the connected device and the software model being configured with the technical functional properties, (Hammack disclosed in page 15 para [0113]: “The term “item”, as used herein, refers generally to objects such as a class object, an instance object, or a process element object. An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item” or “configuration object”) … Possible internal items of objects include, for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O (e.g., a type of an input/output card or device via which the controller, e.g., the controller 12 or 12a of FIG. 1, communicates with the system), functions or usages, definitions, parameter values, a reference to a parent object, a reference to a child object … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. In another example, internal items defined by a control module element object may include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions, etc.” In page 16 para [0115]: “For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.”
Examiner considers, a plurality of configuration items (e.g. internal items defined by a graphic display element object) respective to the test device or controller are assigned or stored in a system i.e. configuration data storage. The technical functional properties (for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O etc.) of configuration items defined by a control module element object include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms etc. Therefore, it is concluded that the configuration items or internal items being assigned as control module element object to functional categories (e.g. actions, data fields or other attributes, type of I/O).
wherein Hammack teaches the configuration system is configured to transmit configuration data based on the configuration items corresponding to the particular functional panel to the test device, (Hammack disclosed in page 5 para [0028]: “In the context of display items, the flexible objects of the configuration system enable a user to create linked graphical configurable shapes (e.g., Graphical Element Modules or GEMs) … GEMs provide one or more visual representations or views of a configurable shape. The definition of a GEM is stored separately from usage/instances of that GEM in specific displays and other objects … the flexible objects of the configuration system support defining or deriving graphical definitions from other graphical definitions.” In page 15 para [0112]: “systems and methods described herein enable users to make changes to library and system configuration items or objects without requiring downloads that may adversely affect the runtime process plant or process control system.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the graphical configurable shapes are the functional panel (e.g. Graphical Element Modules or GEMs, as particular functional panel) and the runtime system is included in the process control system or in controller (test device). The configuration data based on the configuration items or objects as control object are executed, during run-time corresponding to the particular functional panel (GEM) and downloaded to the runtime system or test device).
and wherein Hammack teaches the configuration data transmitted to the test device is an executable application compiled from source code generated from the configuration items, the executable application being transmitted electronically to the test device for execution. (Hammack disclosed in page 16 para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded), and which may executed during a run-time of a corresponding process element in the process plant 10. For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the instantiated item or object in above example is process element control object is configuration data related to configuration items. The instantiated control object is executable configuration code downloaded a controller i.e. the configuration data based on the configuration items or objects as control object are executed, during run-time the corresponding executable configuration code generated from the configuration items. Since, the runtime system is included in the process control system or in controller (test device) and user instructs the configuration system to generate or compiled download edition (code generated from the configuration items) being transmitted to the runtime system (controller) or test device. Moreover, during the runtime, the process element/controller executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications i.e. the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view. Therefore, the executable application (as code generated from the configuration items) being transmitted to the test device or controller for execution).
However, Hammack doesn’t explicitly teach the configuration items being assigned functional categories, at least two of the configuration items being structured in functional panels in a graphical user interface of the configuration system, at least one of the configuration items and the corresponding technical functional properties being assigned to at least two of the functional categories; and at least one separate functional panel being configured for each of at least two first functional categories of the functional categories, each separate functional panel containing only corresponding first configuration items assigned to each of the at least two first functional category corresponding to each separate functional panel, wherein the functional panels are positioned on the graphical user interface such that the positioning takes into account a temporal and / or causal sequence of the respective configuration items structured in the functional panels, wherein the functional panels of the graphical user interface are adapted to be activated by an input, wherein activating a particular functional panel of the functional panels results in an activation of a corresponding subset of the configuration items, wherein the corresponding subset of the configuration items have the same functional category, the particular functional panel activated being associated only with the corresponding subset of the configuration items, wherein, upon activating the particular functional panel on the graphical user interface, substantially simultaneously all other functional panels are deactivated and second configuration items not associated with the particular functional panel are deactivated,
Grosse teaches the configuration items being assigned functional categories, (Examiner would interpret “functional categories” as “a task is usually triggered or initiated by an event” and as input/output functions, according to Specification of current Application at paras [0026 and 0027]. Grosse disclosed in page 3 para [0044]: “FIG. 1 schematically shows an overview region 21 for an overview of the state of the configuration in a configuration environment … overview region 21 includes several subregions 22a-22e. For example, there is a subregion 22a, which gives an overview of the overall configuration. In addition, there is a subregion 22b, which provides at least an item of information about the status and/or a warning and/or an error message … A subregion 22c provides information about the configuration of the I/O functions 16.” In page 3 para [0047]: “An item of information 23 about the status provides, for example, information as to whether a configuration is already complete, or whether parts of the configuration are still missing, or whether there are still additional configuration options even though the configuration is complete. For example, I/O functions 16 are configured for all connections of the external device … and configure corresponding I/O functions 16 or change existing I/O functions 16.” Further, it has been disclosed in page 4 paras [0062 and 0064]: “After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … there are work-flow-related events, on the other hand there are action-driven events. Work-flow-driven events relate to the loading of configuration units and the completeness of the configuration … In accordance with these events, information, warnings, and errors are displayed, which provide information concerning the places which still must be configured and offer the configuration options for this purpose.” Here, the subregions (e.g. 22a-22e) provide item of information (about the status and/or a warning and/or an error message), are considered as one of the configuration items which is assigned to the functional category “I/O functions”. Further, an event corresponding to the action or the loading is generated (after each configuration action of the user or the loading of a part of the configuration) and events, information, warnings, and errors are displayed in GUI, provided information concerning the places to configure with configuration options. Therefore, the configuration item (e.g. configuration options) is assigned to the functional category “event”.).
Grosse teaches at least two of the configuration items being structured in functional panels in a graphical user interface of the configuration system, (Grosse disclosed in page 4 para [0059]: “In a further development of the invention, each subregion 22a-22e is collapsible and expandable independently of the state of the other subregions 22a-22e. For example, a selection is made via a symbol 27 as to whether the subregion 22a-22e is displayed in full or only a short summary is displayed. In another embodiment, each subregion 22a-22e in the collapsed state displays information as to whether warnings and/or error messages are present in the subregion 22a-22e. This is done, for example, by using different symbols, icons, or colors for a complete configuration, a warning, or an error message in the subregion 22a-22e” In para [0061], it has been disclosed: “Preferably, a subregion 22a-22e includes an RTF editor or a Web explorer frame. Thus, for example, for each subregion 22a-22e the requisite data are prepared, and updated as needed, via Web interface, which is to say via a dynamically created HTML display, for example.” Here, at least two of the configuration items (e.g. subregion 22a-22e) being structured/positioned in functional panel (e.g. RTF editor or a Web explorer frame) in a graphical user interface). 
Grosse teaches at least one of the configuration items and the corresponding technical functional properties being assigned to at least two of the functional categories; (Applicant of current Application stated at para [0053]: “The configuration items are each a specific item type. An item type … is understood to be a technical typification of an item. Exemplary item types include input/output devices, input/output channels … function ports, function blocks … or logic signals.” Examiner would construe the “technical functional properties” as technical type of an item, where input/output channels, function ports, function blocks etc. are exemplary properties which include interface types. Grosse disclosed in page 1 para [0011 and 0012]: “An environment model 17 is available … To link the I/O to the model 17, the configuration environment 15 provides, e.g., a Simulink library that contains interface blocks 18, known as model port blocks, for input, output, and trigger signals. These blocks 18 can be inserted in the model 17 at all model levels … In the configuration environment 15, these components are assembled into an overall project in order to permit a configuration of the interface 12 between the control system 11 and external device 13. For example, the interfaces 14 of the at least one connected external device 13 are connected to I/O functionalities 16 of the simulation hardware, and these in turn are connected to model interfaces 18 of the environment model 17.” In page 3 para [0047]: “An item of information 23 about the status provides, for example, …  I/O functions 16 are configured for all connections of the external device …” Further, it has been disclosed in page 4 paras [0062 and 0063]: “After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … Triggered by an event that relates to the loading of a configuration unit ... With regard to the I/O functions 16, the option to create a new I/O function 16 … the control system 11, for example, a set of simulation hardware can be created … In addition, an environment model 17 can be created or loaded.” Here, the interface blocks known as model port blocks, for input, output, and trigger signals, are inserted in the environment model at all model levels, i.e. the “technical functional properties” being assigned to the configuration environment through the I/O functionalities. Therefore, after each configuration action of the user or the loading of a part of the configuration, an event is triggered which relates to the loading of a configuration unit i.e. item of information or at least one “configuration item” with the corresponding technical functional properties being assigned (because model port blocks being inserted or loaded to the environment/configuration model) to at least two of the functional categories such as “I/O functions” and “event”).
and Grosse teaches at least one separate functional panel being configured for each of at least two first functional categories of the functional categories, each separate functional panel containing only corresponding first configuration items assigned to each of the at least two first functional category corresponding to each separate functional panel, (Grosse disclosed in page 3 para [0054-0055]: “in a Subsequent step 32, for example during selection of a specific item of information, warning 24a, 24b, 24c, or error message, an additional configuration option 25 for further configuration of the configuration unit associated with the relevant subregion 22b-22e is displayed so as to be selectable … The selection of the displayed configuration option 25 in a step 33 causes a functionality to be started in a step 34, via which the displayed configuration option 25 is made possible … A corresponding configuration option 25 can be selectable via a hyperlink, for example, so that selecting the hyperlink opens a corresponding window for configuration and the functionality for configuration is started. Preferably, each entry that can be selected in this way is given the appearance of a hyperlink. In another variant implementation, the configuration option is selected via a checkbox.” Here, the configuration option is selectable via a hyperlink or by selecting a checkbox, so that selecting the hyperlink opens a corresponding window or functional panel, for configuration. Therefore, separate functional panel being configured for each of at least two first functional categories (e.g. “I/O functions” and “event”). Moreover, configuration item is selected via a checkbox or hyperlink i.e. selecting the hyperlink opens a corresponding window or “functional panel”, therefore separate functional panel containing only corresponding first configuration items (e.g. each entry or configuration option) assigned to each of the at least two first functional category (because when each entry get selected and gave the appearance of a hyperlink is a clear indication of “I/O functions” played an important role in this case as first functional category and the functionality for each configuration is started means “an event” created as second functional category)).
wherein Grosse teaches the functional panels are positioned on the graphical user interface such that the positioning takes into account a temporal and / or causal sequence of the respective configuration items structured in the functional panels, wherein the functional panels of the graphical user interface are adapted to be activated by an input, (Grosse disclosed in page 4 paras [0069-0072]: “In the configuration environment 15, the list of functionalities appears in the topmost section. The user sees the proposed steps: (1) Create a project including defining the name; and (2) Create a configuration of a selectable type. In each case the entry, which is also selectable, can be called up directly in the corresponding subregion 22a-22e. The same is true when multiple entries are selectable at the same time. Once the configuration is created, this region moves downward. Now a region is inserted above it that contains the allocation of the configuration units and information about the individual configuration units.” It is understood when user sees “Create a configuration of a selectable type” as one of the proposed step, in each case the entry can called up directly in the corresponding subregion 22a-22e and same scenario happens when multiple entries are selectable at the same time, i.e. functional panels are created positioned on the graphical user interface, where positioning happens in a temporal or chronological sequence (e.g. the region or multiple entries of ‘functional panels’ moves downward and new region is inserted above the older region/functional panel) of the respective configuration items (e.g. corresponding subregion 22a-22e) structured in the functional panels. Since, the user can create or select the multiple configurations or functional panels in the graphical user interface, therefore functional panels are adapted to be activated by the user’s input).
wherein Grosse teaches activating a particular functional panel of the functional panels results in an activation of a corresponding subset of the configuration items, wherein the corresponding subset of the configuration items have the same functional category, the particular functional panel activated being associated only with the corresponding subset of the configuration items, (Grosse disclosed in page 4 paras [0061-0062]: “a subregion 22a-22e includes an RTF editor or a Web explorer frame. Thus, for example, for each subregion 22a-22e the requisite data are prepared, and updated as needed, via Web interface, which is to say via a dynamically created HTML display, for example. Such provision of the information takes place via events, for example. After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … different types of events, on the one hand there are work-flow-related events, on the other hand there are action-driven events. Work-flow-driven events relate to the loading of configuration units and the completeness of the configuration.” Here, a particular functional panel is activated results in an activation of a corresponding subset of the configuration items i.e. the particular functional panel activated being associated only with the corresponding subset of the configuration items (because subregion 22a-22e considered as “subset of the configuration items” includes an RTF editor or a Web explorer frame, considered as functional panel and for each subregion 22a-22e requisite data is prepared, and updated via Web interface or via a dynamically created HTML display). Moreover, each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated i.e. corresponding subset of the configuration items (e.g. subregion 22a-22e) have the same functional category such as “Work-flow-driven events relate to the loading of configuration units”). 
wherein, Grosse teaches upon activating the particular functional panel on the graphical user interface, substantially simultaneously all other functional panels are deactivated and second configuration items not associated with the particular functional panel are deactivated, (Grosse disclosed in page 4 para [0064 and 0066]: “work-flow-driven events relate to the completeness of the configuration. In accordance with these events, information, warnings, and errors are displayed, which provide information concerning the places which still must be configured and offer the configuration options for this purpose … An event informs the system about the state of the configuration. Based on this information, the displayed items of information are checked, information no longer matching the state of the configuration is no longer displayed, and if applicable new information, warnings, and error messages resulting from the new state of the configuration are displayed with corresponding configuration options.” Here, the work-flow-driven events relate to the completeness of the configuration provide information concerning the places which needs to be configured (when events, information, warnings, and errors are displayed). An event informs the system about the state of the configuration, based on this information, the displayed items of information are checked. If any information (or configuration items) is no longer matched, then the state of the configuration (or functional panel) is no longer displayed i.e. the particular functional is deactivated thus configuration items not associated with the particular functional panel are deactivated as well).
Therefore, Hammack and Grosse are analogous art because they are related to have configuration system or environment for configuration of an interface between simulation hardware and external device. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack and Grosse before him or her, to modify the assigning of functional properties of test device, software model with configuration items of Hammack and to include the functional categories being assigned to the configuration items and corresponding functional panels of graphical user interface and further activation of functional panel associated with the configuration items of Grosse. The suggestion/motivation for doing so would have been obvious by Grosse because the subregions (e.g. 22a-22e) provide item of information (about the status and/or a warning and/or an error message), are considered as one of the configuration items which is assigned to the functional category “I/O functions”, also the configuration item (e.g. configuration options) is assigned to the functional category “event” (after each configuration action of the user or the loading of a part of the configuration). Further, particular functional panel is activated results in an activation of a corresponding configuration items (e.g. subregion 22a-22e are subset of configuration items and Grosse disclosed in page 4 paras [0061-0064]). Therefore, it would have been obvious to combine Grosse with Hammack to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Hammack and Grosse teach The configuration system according to claim 1, wherein Grosse teaches the functional categories define a technical context of the configuration items to be configured. (Examiner would construe the “technical context” as technical functional properties” or technical type of an item, e.g. input/output channels, function ports, function blocks etc. are exemplary properties which include interface types. Grosse disclosed in page 1 para [0011 and 0012]: “An environment model 17 is available … To link the I/O to the model 17, the configuration environment 15 provides, e.g., a Simulink library that contains interface blocks 18, known as model port blocks, for input, output, and trigger signals. These blocks 18 can be inserted in the model 17 at all model levels … In the configuration environment 15, these components are assembled into an overall project in order to permit a configuration of the interface 12 between the control system 11 and external device 13. For example, the interfaces 14 of the at least one connected external device 13 are connected to I/O functionalities 16 of the simulation hardware, and these in turn are connected to model interfaces 18 of the environment model 17.” In page 3 para [0047]: “An item of information 23 about the status provides, for example, …  I/O functions 16 are configured for all connections of the external device …” Further, it has been disclosed in page 4 paras [0062 and 0063]: “After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … Triggered by an event that relates to the loading of a configuration unit ... With regard to the I/O functions 16, the option to create a new I/O function 16 … the control system 11, … In addition, an environment model 17 can be created or loaded.” Here, the interface blocks known as model port blocks, for input, output, and trigger signals, are inserted in the environment model at all model levels, i.e. the “technical functional properties” or technical context being assigned to the configuration environment through the I/O functionalities. Therefore, the loading of a configuration unit relates to an event when it is triggered i.e. functional categories such as “I/O functions” and “event” are assigned/defined the technical context (because model port blocks being inserted or loaded to the environment/configuration model) of “configuration item” to be configured (e.g. I/O functions 16 are configured for all connections of the external device, in above example)).
Regarding claim 3, Hammack and Grosse teach The configuration system according to claim 1, wherein Grosse teaches the configuration items are assigned one or more of the functional categories: device, input / output interface, task, project, functions, signal chain, bus, multiprocessor/multicore, and build. (For purposes of applying prior art and to facilitate compact prosecution, Examiner would consider “task and I/O functions” as one or more of the functional categories assigned to the configuration items. Grosse disclosed in page 3 para [0044]: “FIG. 1 schematically shows an overview region 21 for an overview of the state of the configuration in a configuration environment … overview region 21 includes several subregions 22a-22e. For example, there is a subregion 22a, which gives an overview of the overall configuration. In addition, there is a subregion 22b, which provides at least an item of information about the status and/or a warning and/or an error message … A subregion 22c provides information about the configuration of the I/O functions 16.” In page 3 para [0047]: “An item of information 23 about the status provides, for example, information as to whether a configuration is already complete, or whether parts of the configuration are still missing, or whether there are still additional configuration options even though the configuration is complete. For example, I/O functions 16 are configured for all connections of the external device … and configure corresponding I/O functions 16 or change existing I/O functions 16.” Further, it has been disclosed in page 4 paras [0062 and 0064]: “After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … there are work-flow-related events, on the other hand there are action-driven events. Work-flow-driven events relate to the loading of configuration units and the completeness of the configuration …”. Here, the subregions (e.g. 22a-22e) provide item of information (about the status and/or a warning and/or an error message), are considered as configuration items which is assigned to the functional category “I/O functions”. Further, an event corresponding to the action or the loading is generated (after each configuration action of the user or the loading of a part of the configuration) and events, information, warnings, and errors are displayed in GUI, provided information concerning the places to configure with configuration options. Therefore, the configuration item (e.g. configuration options) is assigned to the functional category “event”, as well).
Regarding claim 4, Hammack and Grosse teach The configuration system according to claim 1, wherein Hammack teaches the positioning of the functional panels is partially or completely one after the other, next to each other or one above the other on a single screen. (Hammack disclosed in page 23 paras [0244] and [0247]: “Types of displays that may be defined by flexible graphical items or objects include, for example … 3) Layout displays: Layout displays provide regions or areas on a user interface to enable a user to organize other displays thereon. With a layout display, a user is able to create an arrangement of displays on a single monitor screen or across several monitor screens.” In para [0249]: “Each view of a display may contain shapes (e.g., rectangles, ellipses, and other shapes) and/or controls (e.g., labels or text boxes) … Some shapes, such as a rectangle, textbox or stack panel, may be built-in to and stored in the configuration system (e.g., are compiled and registered with the system).” In page 26 para [0283]: “A panel shape may be similar to a group shape, but may allow for more specific control to the rendering of contained shapes (e.g., in size, position, arrangement, etc.). Items within a panel are generally ordered or docked to a specific area of the panel and, unlike groups”
Examiner considers, the panel or tab in above disclosure is a functional panel is positioned or arranged on “Layout displays”, enables user to create an arrangement of displays on a single monitor screen or across several monitor screens in the graphical user interface. It has been mentioned above that functional panels with different shapes such as rectangle, textbox or stack panel, built-in to in the configuration system i.e. functional panels being positioned as ‘stacked’ or one above the other on a single screen).
Regarding claim 5, Hammack and Grosse teach The configuration system according to claim 1, wherein Hammack teaches the configuration system is configured to transmit configuration data as first data to the test device. (Hammack disclosed in page 5 para [0028]: “In the context of display items, the flexible objects of the configuration system enable a user to create linked graphical configurable shapes (e.g., Graphical Element Modules or GEMs) … GEMs provide one or more visual representations or views of a configurable shape. The definition of a GEM is stored separately from usage/instances of that GEM in specific displays and other objects … the flexible objects of the configuration system support defining or deriving graphical definitions from other graphical definitions.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the graphical configurable shapes are the functional panel (e.g. Graphical Element Modules or GEMs, as particular functional panel) and the runtime system is included in the process control system or in controller (test device). The configuration data based on the configuration items or objects as control object are executed, during run-time corresponding to the particular functional panel (GEM) and downloaded to the runtime system or test device).
Regarding claim 7, Hammack and Grosse teach The configuration system according to claim 1, wherein Grosse teaches a new functional category is assigned to a configuration item of the configuration items. (Grosse disclosed in page 4 para [0074-0075]: “Displayed in the subregion 22b for the external device 13 is that a description must be added for the external device 13 of the overall configuration. To this end, the option of manually creating Such a description is offered. Another option for adding the description is importing it from a file, for example. If the user chooses this option, this leads to an import process via a selection dialog … In addition, information concerning configuration of the external device 13 is displayed in the subregion 22b. This includes the creation of a connection, with selection of this information starting a corresponding call. Furthermore, configuration options for the connections are offered. For example, this may take the form of a list of the connections that are not yet used, a list of the connections that do not yet have an error configuration, a list of the connections that do not yet have a load configured, and a list of the connections that are not yet connected to an I/O function 16.” Here, new functional category is “device”, (external device, in this example) is assigned to the configuration item such as information concerning configuration of the external device 13 is displayed in the subregion 22b. With selection of this information starting a corresponding call, includes the creation of a connection, is example of configuration item as well. Further, configuration options for the connections are offered to take the form of a list of the connections (as configuration item) are associated with the functional category “device”).
Regarding claim 8, Hammack and Grosse teach The configuration system according to claim 1, wherein Grosse teaches a particular configuration item is assigned a first and a second functional category of the functional categories, (Grosse disclosed in page 3 para [0054-0055]: “in a Subsequent step 32, for example during selection of a specific item of information, warning 24a, 24b, 24c, or error message, an additional configuration option 25 for further configuration of the configuration unit associated with the relevant subregion 22b-22e is displayed so as to be selectable … The selection of the displayed configuration option 25 in a step 33 causes a functionality to be started in a step 34, via which the displayed configuration option 25 is made possible … A corresponding configuration option 25 can be selectable via a hyperlink, for example, so that selecting the hyperlink opens a corresponding window for configuration and the functionality for configuration is started. Preferably, each entry that can be selected in this way is given the appearance of a hyperlink.” Here, the configuration option is particular configuration item, is selectable via a hyperlink, so that selecting the hyperlink opens a corresponding window, for configuration. Therefore, a particular configuration item (e.g. configuration option 25) is assigned a first and a second functional category such as “I/O functions” and “event”).
and wherein Grosse teaches the configuration system activates a corresponding functional panel of the second functional category from a corresponding functional panel of the first functional category and/or highlights the configuration item in the functional panel of the second functional category. (Examiner notes that the claim language includes two optional embodiments, a first embodiment “configuration system activates a corresponding functional panel … first functional category” and/or a second embodiment “highlights the configuration item in the functional panel of the second functional category”. As "and/or" is interpreted as at least one of, only one of the two embodiments need to be taught by the reference and for purposes of applying prior art and to facilitate compact prosecution, Examiner would consider the first embodiment. Grosse disclosed in page 4 paras [0061-0062]: “a subregion 22a-22e includes an RTF editor or a Web explorer frame. Thus, for example, for each subregion 22a-22e the requisite data are prepared, and updated as needed, via Web interface, which is to say via a dynamically created HTML display, for example. Such provision of the information takes place via events, for example. After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … different types of events, on the one hand there are work-flow-related events, on the other hand there are action-driven events.” Here, a particular functional panel is activated results in an activation of a corresponding subset of the configuration items (because subregion 22a-22e considered as “subset of the configuration items” includes an RTF editor or a Web explorer frame, considered as functional panel). Moreover, each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated i.e. corresponding functional panel have the second functional category such as “Work-flow-driven events”, from a corresponding functional panel of the first functional category (e.g. I/O function)).
Regarding claim 9, Hammack teaches A method of configuring a test device designed to test an electronic control unit via a configuration system, (Hammack disclosed in page 2 para [0012]: “in a typical control system used in, for example, a process plant, there can be hundreds of similar items (such as control modules or display elements) … These items include control strategies associated with the control of flow or pressure, for example, as well as the display components used to represent these control strategies in graphic displays. It is now fairly typical to implement a configuration system that use classes or module class objects to configure these common items, wherein the configuration system includes a library of module class objects … In fact, these configuration systems are designed to allow only small adjustments to be made directly on the module instances, such as changing parameter values in the module instances.” In page 1 para [0005]: “Information from the field devices and the controller is usually made available over a data highway to one or more other hardware devices … These hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as changing settings of the process control routine, modifying the operation of the control modules within the controllers or the field devices … simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc.” Moreover, Hammack mentioned in page 28 para [0312] about “A method of configuring a process plant”.
	Examiner considers, test device in above example is a controller/control system in the configuration system, which is configured for testing an electronic control unit (e.g. process control software). The configuration system is designed to allow small adjustments to be made such as changing parameter values in the module instances, modifying the operation of the control modules within the controllers. Since, the controller/control system in the configuration system is included in the process plant, therefore “method of configuring a process plant” is eventually configuring of the test device in order to test the process control software in testing environment).
	Hammack teaches executing a software model of a technical system on the test device; communicating, from the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device, (Hammack discussed in page 1 para [0004-0007], distributed process control systems, used in chemical, petroleum or other process plants, typically include one or more process controllers communicatively coupled to one or more field devices. The hardware devices run applications that may, for example, enable an operator to perform functions with respect to the process, such as modifying the operation of the control modules within the controllers or the field devices, viewing the current state of the process, viewing alarms generated by field devices and controllers, simulating the operation of the process for the purpose of training personnel or testing the process control software, keeping and updating a configuration database, etc. Further, a configuration application, which resides in one or more operator work stations, enables users to create or change process control modules. Typically, these control modules are made up of communicatively inter connected function blocks, which are objects in an object-oriented programming protocol that perform functions within the control scheme based on inputs thereto and that provide outputs to other function blocks within the control scheme. The configuration application may also allow a configuration designer to create or change operator interfaces which are used by a viewing application to display data to an operator and to enable the operator to change settings, such as set points, within the process control routines. Each dedicated controller and, in some cases, one or more field devices, stores and executes a respective controller application that runs the control modules assigned. Also, configuration applications are used to configure a control strategy for a process plant and to provide display views at user interfaces of a process plant. The engineer using the configuration application can select these template objects and essentially place copies of the selected template objects into a configuration screen to develop a module. It has been discussed above that process controllers as ‘test device” are communicatively coupled to one or more field devices, are connected device connected to the test device (controllers) and the software model of a technical system in above example, “controller application” is executed on the test device/controllers, runs the assigned control modules. Further, configuration applications/software model in the controller are used to configure a control strategy for a process plant and to provide display views at user interfaces and also configuration application can select these template objects, place copies of the selected template objects into a configuration screen to develop a module, i.e. the software model communicates via an input/output (I/O) interface of the test device with a connected device connected to the test device).
	Hammack teaches first data being transmitted electronically by the I/O interface; (Hammack disclosed in page 2 para [0008]: the engineer generally creates one or more displays for operators, maintenance personnel, etc. within the process plant by selecting and building display objects in a display creation application … These displays are generally preconfigured to display, in known manners, information or data received from the process control modules, devices, or other process elements within the process plant. In some known systems, displays are created through the use of objects that each have a graphic associated with a physical or logical element, and that are each communicatively tied to the physical or logical element to receive data about the physical or logical element. An object may change the graphic on the display screen based on the received data to illustrate, for example, that a tank is half full, to illustrate the fluid flow measured by a flow sensor, etc.” Here, the display objects built by using a display creation application, are generally information or data received from the process control modules, devices, or other process elements. Therefore, the display objects have a graphic associated with a physical or logical element, have been transmitted or being displayed as received data/information on the display screen, i.e. graphic data being transmitted electronically by the I/O interface).
Hammack teaches providing the configuration system with a plurality of configuration items, the configuration items being assigned corresponding technical functional properties of technical functional properties of the test device, the I/O interface between the connected device and the software model being configured using with the technical functional properties; (Hammack disclosed in page 15 para [0113]: “The term “item”, as used herein, refers generally to objects such as a class object, an instance object, or a process element object. An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item” or “configuration object”) … Possible internal items of objects include, for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O (e.g., a type of an input/output card or device via which the controller, e.g., the controller 12 or 12a of FIG. 1, communicates with the system), functions or usages, definitions, parameter values, a reference to a parent object, a reference to a child object … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. In another example, internal items defined by a control module element object may include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions, etc.” In page 16 para [0115]: “For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.”
Examiner considers, a plurality of configuration items (e.g. internal items defined by a graphic display element object) respective to the test device or controller are assigned or stored in a system i.e. configuration data storage. The technical functional properties (for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O etc.) of configuration items defined by a control module element object include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms etc. Therefore, it is concluded that the configuration items or internal items being assigned as control module element object to functional categories (e.g. actions, data fields or other attributes, type of I/O).
wherein Hammack teaches the configuration system is configured to transmit configuration data based on the corresponding subset of configuration items corresponding to the particular functional panel to the test device, (Hammack disclosed in page 5 para [0028]: “In the context of display items, the flexible objects of the configuration system enable a user to create linked graphical configurable shapes (e.g., Graphical Element Modules or GEMs) … GEMs provide one or more visual representations or views of a configurable shape. The definition of a GEM is stored separately from usage/instances of that GEM in specific displays and other objects … the flexible objects of the configuration system support defining or deriving graphical definitions from other graphical definitions.” In page 15 para [0112]: “systems and methods described herein enable users to make changes to library and system configuration items or objects without requiring downloads that may adversely affect the runtime process plant or process control system.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the graphical configurable shapes are the functional panel (e.g. Graphical Element Modules or GEMs, as particular functional panel) and the runtime system is included in the process control system or in controller (test device). The configuration data based on the configuration items or objects as control object are executed, during run-time corresponding to the particular functional panel (GEM) and downloaded to the runtime system or test device).
and wherein Hammack teaches the configuration data transmitted to the test device is an executable application compiled from source code generated from the configuration items, the executable application being transmitted electronically to the test device for execution. (Hammack disclosed in page 16 para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded), and which may executed during a run-time of a corresponding process element in the process plant 10. For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the instantiated item or object in above example is process element control object is configuration data related to configuration items. The instantiated control object is executable configuration code downloaded to a controller i.e. the configuration data based on the configuration items or objects as control object are executed, during run-time the corresponding executable configuration code generated from the configuration items. Since, the runtime system is included in the process control system or in controller (test device) and user instructs the configuration system to generate or compiled download edition (code generated from the configuration items) being transmitted to the runtime system (controller) or test device. Moreover, during the runtime, the process element/controller executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications i.e. the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view. Therefore, the executable application (as code generated from the configuration items) being transmitted to the test device or controller for execution).
However, Hammack doesn’t explicitly teach the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, assigning one or more of the configuration items a corresponding functional category of a plurality of functional categories; at least one of the configuration items and the corresponding technical functional properties being assigned to at least two of the plurality of functional categories; structuring the configuration items into functional panels on a graphical user interface of the configuration system; at least one separate functional panel being configured for each of at least two first functional categories of the functional categories, each separate functional panel containing only corresponding first configuration items assigned to each of the at least two first functional category corresponding to each separate functional panel, positioning the functional panels on the graphical user interface such that the positioning takes into account a temporal and / or causal sequence of the respective configuration items steps, activating a particular functional panel of the functional panels activates a corresponding subset of the configuration items, which are assigned the same functional category, the particular functional panel activated having only with the corresponding subset of the configuration items, while substantially simultaneously any of the functional panels and the configuration items having a different functional category of the functional categories different from the particular functional panel are deactivated.
Grosse teaches the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, (Grosse disclosed hardware-in-the-loop simulator or a rapid control prototyping simulator, in page 1 para [0005-0007]) the method comprising: assigning one or more of the configuration items a corresponding functional category of a plurality of functional categories; (Grosse disclosed in page 3 para [0044]: “FIG. 1 schematically shows an overview region 21 for an overview of the state of the configuration in a configuration environment … overview region 21 includes several subregions 22a-22e. For example, there is a subregion 22a, which gives an overview of the overall configuration. In addition, there is a subregion 22b, which provides at least an item of information about the status and/or a warning and/or an error message … A subregion 22c provides information about the configuration of the I/O functions 16.” In page 3 para [0047]: “An item of information 23 about the status provides, for example, information as to whether a configuration is already complete, or whether parts of the configuration are still missing, or whether there are still additional configuration options even though the configuration is complete. For example, I/O functions 16 are configured for all connections of the external device … and configure corresponding I/O functions 16 or change existing I/O functions 16.” Further, it has been disclosed in page 4 paras [0062 and 0064]: “After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … there are work-flow-related events, on the other hand there are action-driven events. Work-flow-driven events relate to the loading of configuration units and the completeness of the configuration … In accordance with these events, information, warnings, and errors are displayed, which provide information concerning the places which still must be configured and offer the configuration options for this purpose.” Here, the subregions (e.g. 22a-22e) provide item of information (about the status and/or a warning and/or an error message), are considered as one of the configuration items which is assigned to the functional category “I/O functions”. Further, an event corresponding to the action or the loading is generated (after each configuration action of the user or the loading of a part of the configuration) and events, information, warnings, and errors are displayed in GUI, provided information concerning the places to configure with configuration options. Therefore, the configuration item (e.g. configuration options) is assigned to the functional category “event”).
Grosse teaches at least one of the configuration items and the corresponding technical functional properties being assigned to at least two of the plurality of functional categories; (Applicant of current Application stated at para [0053]: “The configuration items are each a specific item type. An item type … is understood to be a technical typification of an item. Exemplary item types include input/output devices, input/output channels … function ports, function blocks … or logic signals.” Examiner would construe the “technical functional properties” as technical type of an item, where input/output channels, function ports, function blocks etc. are exemplary properties which include interface types. Grosse disclosed in page 1 para [0011 and 0012]: “An environment model 17 is available … To link the I/O to the model 17, the configuration environment 15 provides, e.g., a Simulink library that contains interface blocks 18, known as model port blocks, for input, output, and trigger signals. These blocks 18 can be inserted in the model 17 at all model levels … In the configuration environment 15, these components are assembled into an overall project in order to permit a configuration of the interface 12 between the control system 11 and external device 13. For example, the interfaces 14 of the at least one connected external device 13 are connected to I/O functionalities 16 of the simulation hardware, and these in turn are connected to model interfaces 18 of the environment model 17.” In page 3 para [0047]: “An item of information 23 about the status provides, for example, …  I/O functions 16 are configured for all connections of the external device …” Further, it has been disclosed in page 4 paras [0062 and 0063]: “After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … Triggered by an event that relates to the loading of a configuration unit ... With regard to the I/O functions 16, the option to create a new I/O function 16 … the control system 11, for example, a set of simulation hardware can be created … In addition, an environment model 17 can be created or loaded.” Here, the interface blocks known as model port blocks, for input, output, and trigger signals, are inserted in the environment model at all model levels, i.e. the “technical functional properties” being assigned to the configuration environment through the I/O functionalities. Therefore, after each configuration action of the user or the loading of a part of the configuration, an event is triggered which relates to the loading of a configuration unit i.e. item of information or at least one “configuration item” with the corresponding technical functional properties being assigned (because model port blocks being inserted or loaded to the environment/configuration model) to at least two of the functional categories such as “I/O functions” and “event”).
Grosse teaches structuring the configuration items into functional panels on a graphical user interface of the configuration system; (Grosse disclosed in page 4 para [0059]: “In a further development of the invention, each subregion 22a-22e is collapsible and expandable independently of the state of the other subregions 22a-22e. For example, a selection is made via a symbol 27 as to whether the subregion 22a-22e is displayed in full or only a short summary is displayed. In another embodiment, each subregion 22a-22e in the collapsed state displays information as to whether warnings and/or error messages are present in the subregion 22a-22e. This is done, for example, by using different symbols, icons, or colors for a complete configuration, a warning, or an error message in the subregion 22a-22e” In para [0061], it has been disclosed: “Preferably, a subregion 22a-22e includes an RTF editor or a Web explorer frame. Thus, for example, for each subregion 22a-22e the requisite data are prepared, and updated as needed, via Web interface, which is to say via a dynamically created HTML display, for example.” Here, at least two of the configuration items (e.g. subregion 22a-22e) being structured/positioned in functional panel (e.g. RTF editor or a Web explorer frame) in a graphical user interface).
and Grosse teaches providing at least one separate functional panel being configured for each of at least two first functional categories of the functional categories, each separate functional panel containing only corresponding first configuration items assigned to each of the at least two first functional category corresponding to each separate functional panel, (Grosse disclosed in page 3 para [0054-0055]: “in a Subsequent step 32, for example during selection of a specific item of information, warning 24a, 24b, 24c, or error message, an additional configuration option 25 for further configuration of the configuration unit associated with the relevant subregion 22b-22e is displayed so as to be selectable … The selection of the displayed configuration option 25 in a step 33 causes a functionality to be started in a step 34, via which the displayed configuration option 25 is made possible … A corresponding configuration option 25 can be selectable via a hyperlink, for example, so that selecting the hyperlink opens a corresponding window for configuration and the functionality for configuration is started. Preferably, each entry that can be selected in this way is given the appearance of a hyperlink. In another variant implementation, the configuration option is selected via a checkbox.” Here, the configuration option is selectable via a hyperlink or by selecting a checkbox, so that selecting the hyperlink opens a corresponding window or functional panel, for configuration. Therefore, separate functional panel being configured for each of at least two first functional categories (e.g. “I/O functions” and “event”). Moreover, configuration item is selected via a checkbox or hyperlink i.e. selecting the hyperlink opens a corresponding window or “functional panel”, therefore separate functional panel containing only corresponding first configuration items (e.g. each entry or configuration option) assigned to each of the at least two first functional category (because when each entry get selected and gave the appearance of a hyperlink is a clear indication of “I/O functions” played an important role in this case as first functional category and the functionality for each configuration is started means “an event” created as second functional category)).
wherein Grosse teaches positioning the functional panels on the graphical user interface such that the positioning takes into account a temporal and / or causal sequence of the respective configuration items steps, (Grosse disclosed in page 4 paras [0069-0072]: “In the configuration environment 15, the list of functionalities appears in the topmost section. The user sees the proposed steps: (1) Create a project including defining the name; and (2) Create a configuration of a selectable type. In each case the entry, which is also selectable, can be called up directly in the corresponding subregion 22a-22e. The same is true when multiple entries are selectable at the same time. Once the configuration is created, this region moves downward. Now a region is inserted above it that contains the allocation of the configuration units and information about the individual configuration units.” It is understood when user sees “Create a configuration of a selectable type” as one of the proposed step, in each case the entry can called up directly in the corresponding subregion 22a-22e and same scenario happens when multiple entries are selectable at the same time, i.e. functional panels are created positioned on the graphical user interface, where positioning happens in a temporal or chronological sequence (e.g. the region or multiple entries of ‘functional panels’ moves downward and new region is inserted above the older region/functional panel) of the respective configuration items (e.g. corresponding subregion 22a-22e) structured in the functional panels. Since, the user can create or select the multiple configurations or functional panels in the graphical user interface, therefore functional panels are adapted to be activated by the user’s input).
wherein Grosse teaches activating a particular functional panel of the functional panels activates a corresponding subset of the configuration items, which are assigned the same functional category, the particular functional panel activated having only with the corresponding subset of the configuration items, (Grosse disclosed in page 4 paras [0061-0062]: “a subregion 22a-22e includes an RTF editor or a Web explorer frame. Thus, for example, for each subregion 22a-22e the requisite data are prepared, and updated as needed, via Web interface, which is to say via a dynamically created HTML display, for example. Such provision of the information takes place via events, for example. After each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated … different types of events, on the one hand there are work-flow-related events, on the other hand there are action-driven events. Work-flow-driven events relate to the loading of configuration units and the completeness of the configuration.” Here, a particular functional panel is activated results in an activation of a corresponding subset of the configuration items i.e. the particular functional panel activated being associated only with the corresponding subset of the configuration items (because subregion 22a-22e considered as “subset of the configuration items” includes an RTF editor or a Web explorer frame, considered as functional panel and for each subregion 22a-22e requisite data is prepared, and updated via Web interface or via a dynamically created HTML display). Moreover, each configuration action of the user or the loading of a part of the configuration, an event corresponding to the action or the loading is generated i.e. corresponding subset of the configuration items (e.g. subregion 22a-22e) have the same functional category such as “Work-flow-driven events relate to the loading of configuration units”). 
while Grosse teaches substantially simultaneously any of the functional panels and the configuration items having a different functional category of the functional categories different from the particular functional panel are deactivated. (Grosse disclosed in page 4 para [0064 and 0066]: “work-flow-driven events relate to the completeness of the configuration. In accordance with these events, information, warnings, and errors are displayed, which provide information concerning the places which still must be configured and offer the configuration options for this purpose … An event informs the system about the state of the configuration. Based on this information, the displayed items of information are checked, information no longer matching the state of the configuration is no longer displayed, and if applicable new information, warnings, and error messages resulting from the new state of the configuration are displayed with corresponding configuration options.” Here, the work-flow-driven events relate to the completeness of the configuration provide information concerning the places which needs to be configured (when events, information, warnings, and errors are displayed). An event informs the system about the state of the configuration, based on this information, the displayed items of information are checked. If any information (or configuration items) is no longer matched, then the state of the configuration (or functional panel) is no longer displayed i.e. the particular functional is deactivated thus configuration items not associated with the particular functional panel are deactivated as well).
Therefore, Hammack and Grosse are analogous art because they are related to have configuration system or environment for configuration of an interface between simulation hardware and external device. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack and Grosse before him or her, to modify the assigning of functional properties of test device, software model with configuration items of Hammack and to include the functional categories being assigned to the configuration items and corresponding functional panels of graphical user interface and further activation of functional panel associated with the configuration items of Grosse. The suggestion/motivation for doing so would have been obvious by Grosse because the subregions (e.g. 22a-22e) provide item of information (about the status and/or a warning and/or an error message), are considered as one of the configuration items which is assigned to the functional category “I/O functions”, also the configuration item (e.g. configuration options) is assigned to the functional category “event” (after each configuration action of the user or the loading of a part of the configuration). Further, particular functional panel is activated results in an activation of a corresponding configuration items (e.g. subregion 22a-22e are subset of configuration items and Grosse disclosed in page 4 paras [0061-0064]). Therefore, it would have been obvious to combine Grosse with Hammack to obtain the invention as specified in the instant claim(s).
Regarding claim 10, Hammack and Grosse teach The configuration system according to claim 1, wherein Hammack teaches the configuration system transmits configuration data including second configuration items of the configuration items to the test device, the second configuration items being selected as the second configuration items have a same functional category, (Hammack disclosed in page 14 para [0103]: “the screen illustrated in FIG.7 and similar screens may be used by a configuration engineer to create and specify control algorithms within … any of the other modules. Such as unit module class objects, equipment module class objects, and display module class objects to thereby create any desired module class object. After creating one or more module class objects as described above, the configuration engineer may then use these module class objects to configure elements within the process plant”. In page 15-16 paras [0113-0114]: “The term “item, as used herein, refers generally to objects Such as a class object, an instance object, or a process element object. An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item' or “configuration object”) … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. … The term “linked' item, as generally used herein, refers to an object or item whose structure and initial values are derived or created from a parent object or item, and/or whose structure and initial values are provided to a child object or item ... Linking (e.g., maintaining indications of parent/child object relationships) allows users to define a structure and initial values of a parent item or object, and then share the same structure and initial values with instance or children objects.” In para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded) .... For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object. In another example, a current graphic display view object is instantiated at a user interface when a view corresponding to the definition included in the current graphic display view object is built and presented on the user interface.”
Examiner considers, module class objects (e.g. display module class objects) as described above, used by the configuration engineer in order to configure elements within the process plant are configuration items. It has been discussed above that any parent item or object share the same structure and initial values with the instance or children objects, therefore the any configurable items defined by a graphic display element object might include a reference to a parent object, one or more fields, functions, view definitions, event handlers, parameters etc. i.e. selected configuration items have a same functional category (because parent and child objects of graphic display element share same share the same structure and values) and configuration code corresponding to the current process element control object (or configuration items) is downloaded or transmitted to a controller or test device).
and wherein Hammack teaches after selection, the configuration system transmits the second configuration items together to the test device. (Hammack disclosed in page 15 para [0107]: “process control systems using flexible class objects, instance objects and process element objects. In an example, propagation of changes or modifications to a parent object are phased or delayed to one or more respective children objects … In another example, changes made to a parent object are applied to selected children objects but not to all of the children objects of the parent. A user may indicate a selection of the desired children objects to which the changes are to be applied.” In page 17 para [0133]: “If the policy of the object is set to user-managed, though, newly published changes are not automatically and immediately propagated to linked items … In the example of the library-stored equipment item above, if its policy is set to user-managed, the user may select particular children system configuration items to receive the published changes at specified times.” In page 18 para [0140]: “Instantiation of a selected edition results in a corresponding process element executing, during run-time, according to the internal items defined by the selected edition. For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, the instantiated item or object in above example is process element control object is configuration data related to configuration items. The configuration items being selected by the user (either manually or by using script to select automatically). It has been discussed above changes/modifications regarding any control object being made to a parent object are applied to selected children objects. The configuration data based on the configuration items or objects as control object are executed, during run-time/execution. Since, the runtime system is included in the process control system or in controller (test device) and user instructs the configuration system to transmit the executable configuration code generated from the configuration items to the controller or test device).
Regarding claim 12, Hammack and Grosse teach The configuration system according to claim 1, wherein Hammack teaches the configuration items are graphical elements of the graphical use interface. (Hammack disclosed in page 23 paras [0244] and [0247]: “Types of displays that may be defined by flexible graphical items or objects include, for example … 3) Layout displays: Layout displays provide regions or areas on a user interface to enable a user to organize other displays thereon. With a layout display, a user is able to create an arrangement of displays on a single monitor screen or across several monitor screens.” In para [0249]: “Each view of a display may contain shapes (e.g., rectangles, ellipses, and other shapes) and/or controls (e.g., labels or text boxes) … Some shapes, such as a rectangle, textbox or stack panel, may be built-in to and stored in the configuration system (e.g., are compiled and registered with the system).” In page 26 para [0283]: “A panel shape may be similar to a group shape, but may allow for more specific control to the rendering of contained shapes (e.g., in size, position, arrangement, etc.). Items within a panel are generally ordered or docked to a specific area of the panel …”
Examiner considers, different types of displays that may be defined by flexible graphical items or objects, as an example in ‘Layout displays’ provide regions or areas on a user interface (or on GUI) to enable a user to organize the displays. With a layout display, a user can create an arrangement of displays on a single monitor screen or across several monitor screens. The graphical items or objects are configuration items within the functional panel are ordered or placed to a specific area of the panel in GUI).
Regarding claims 11 and 13, Hammack and Grosse teach The configuration system according to claim 9, are incorporating the rejections of claims 10 and 12 respectively, because claims 11 and 13 have substantially similar claim language as claims 10 and 12, therefore claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack and Grosse as discussed above for substantially similar rationale.
Regarding claim 14, Hammack and Grosse teach The configuration system according to claim 1, wherein Grosse teaches the functional panels including the separate functional panel provide an overview of the corresponding configuration items that are adjustable. (Grosse disclosed in page 2 para [0019]: “According to an embodiment of the invention, a method for supporting the configuration of an interface 12 between a control system 11 and a device 13 to be tested via a computer-implemented configuration environment 15 is claimed, wherein the configuration environment 15 has an overview region for an overview of the state of the configuration. According to the invention, the overview region has multiple subregions, wherein at least one item of information concerning a part of the configuration is displayed in each subregion. For each subregion, an item of information about the status and/or a warning and/or an error message concerning the part of the configuration associated with the subregion is displayed. In accordance with the status, an additional configuration option for further configuration of the part is displayed so as to be selectable, and in the case of a warning and/or error message a configuration option for further configuration of the part is displayed so as to be selectable, via which the warning and/or the error message is resolved. The selection of the displayed configuration option causes a functionality to be started, via which the displayed configuration option is made possible. In the case of a change in the status of a subregion, the display of the status and/or warning and/or error message and a configuration option derived therefrom in one subregion or several subregions is automatically updated and adapted to the changed status.” Here, the overview region is a separate functional panel has multiple subregions, includes item of information concerning a part of the configuration is displayed in each subregion. Therefore, each subregion, an item of information about the status and/or a warning and/or an error message concerning the part of the configuration associated with the subregion is displayed, are considered provided overview of the corresponding configuration items to the functional panel (e.g. overview region). It has been discussed that a change in the status of a subregion, the display of the status and/or warning and/or error message and a configuration option derived therefrom in one subregion or several subregions is automatically updated and adapted to the changed status, i.e. separate functional panel provides an overview of the corresponding configuration items are adjustable (in the case of a warning and/or error message, a configuration option for further configuration of the part is displayed and also selectable, via which the warning and/or the error message is resolved, one or several subregions receive this configuration as well)).
Regarding claim 16, Hammack and Grosse teach The configuration system according to claim 1, wherein Grosse teaches the deactivation of the second configuration items is based on the functional categories of the second configuration items. (Grosse disclosed in page 4 para [0064 and 0066]: “work-flow-driven events relate to the completeness of the configuration. In accordance with these events, information, warnings, and errors are displayed, which provide information concerning the places which still must be configured and offer the configuration options for this purpose … An event informs the system about the state of the configuration. Based on this information, the displayed items of information are checked, information no longer matching the state of the configuration is no longer displayed, and if applicable new information, warnings, and error messages resulting from the new state of the configuration are displayed with corresponding configuration options.” Here, the work-flow-driven events relate to the completeness of the configuration provide information concerning the places which needs to be configured. Since, an event informs the system about the state of the configuration, based on this information, the displayed items of information or configuration item, are checked. If any information (or configuration items) is no longer matched, then the state of the configuration (or functional panel) and corresponding configuration items is no longer displayed i.e. the deactivation of configuration items happened based on the functional categories such as “I/O functions” and “event”).
Regarding claims 15 and 17, Hammack and Grosse teach The configuration system according to claim 9, are incorporating the rejections of claims 14 and 16 respectively, because claims 15 and 17 have substantially similar claim language as claims 14 and 16, therefore claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammack and Grosse as discussed above for substantially similar rationale.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammack, Grosse and further in view of a paper “Model-driven Development and Evolution of Customized User Interfaces” by Andreas et al.
Regarding claim 6, Hammack and Grosse teach The configuration system according to claim 1, and Hammack teaches a compilation based on the functional properties of the configuration items is transmitted to the test device, wherein in the generated code and/or in the compiled code, subsets of the generated code or the compiled code associated with different configuration items of the same functional category are simultaneously generated, compiled and/or transmitted. (Examiner would consider code generation or compilation is same concept or teaching according to Spec. of current Application at para [0034]. Hammack disclosed in page 15 para [0113]: “An item may be stored in a library (e.g., a “library item” or “library object”), or an item may be stored in a system configuration data storage area (e.g., a "configuration item' or “configuration object”) … Possible internal items of objects include, for example, methods, actions, data fields or other attributes, an input, an output, a type of I/O (e.g., a type of an input/output card or device via which the controller, e.g., the controller 12 or 12a of FIG. 1, communicates with the system), functions or usages, definitions, parameter values, a reference to a parent object, a reference to a child object, … For example, internal items defined by a graphic display element object may include a reference to a parent object, one or more fields, triggers, functions, view definitions, event handlers, animations, placeholders, parameters, tables, etc. In another example, internal items defined by a control module element object may include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions, etc.” In page 16 para [0115]: “The term “current item” or “current object,” as used herein, denotes an item or object which has been instantiated (and in some cases, downloaded), and which may executed during a run-time of a corresponding process element in the process plant 10. For example, when a current process element control object is instantiated, executable configuration code corresponding to the current process element control object is downloaded to a process element such as a controller 12 or 12a of FIG. 1, and the controller 12 or 12a is configured to operate, during run-time, according to the functions, inputs, outputs and other conditions as defined by the instantiated current process element control object.” In page 18 para [0140]: “For example, in the case of a control object, a user desires a particular published edition of the control object to be downloaded to a corresponding device in the runtime system. The user instructs the system to generate a download edition from the selected edition, and to transmit the download edition to the process element in the runtime system. As such, during runtime, the process element executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications included in the edition … The configuration system creates an executing edition of the graphic display element object. When the corresponding display view is built at runtime, the executing edition of the graphic display object is executed, resulting in a respective graphic element being included on the display view.”
Examiner considers, internal items defined by a control module element object are different configuration items include a reference to a parent object, one or more inputs, outputs, parameters, function blocks, interconnections, field expressions, external references, actions, algorithms, transitions etc. are considered as functional properties of the configuration items. The instantiated control object related to the configuration items get instantiated and having executable configuration code downloaded to a controller i.e. compilation happened with functional properties of the configuration items or objects as control object are executed, during run-time. Since, the runtime system is included in the process control system or in controller (test device) and user instructs the configuration system to generate or compiled download edition (code generated from the configuration items) being transmitted to the runtime system (controller) or test device. Moreover, during the runtime, the process element/controller executes an executing edition of the control object, where the executing edition includes a configuration that contains the modifications i.e. generated code or the compiled code, associated with different configuration items of the same functional category (e.g. actions, function blocks related to the configuration items) are simultaneously generated or compiled and transmitted to the test device or controller for execution).
However, Hammack and Grosse do not explicitly teach generated code from a code generation, 
wherein Andreas teaches generated code from a code generation (Examiner would consider code generation being performed by ‘codegen’ generator (according to Spec. of current Application at para [0034]). Andreas disclosed in page 13 under Abstract: “In this paper we present a model-driven approach for the development of UI families with systematic support for customizations. The approach supports customizing all aspects of a UI (UI elements, screens, navigation, etc.) … We demonstrate this by thirty highly customized real-world products from a commercial family of web information systems called HIS-GX/QIS.” In page 20 under heading ‘Development of Customized UIs’ (at right side col.): “we perform the UI generation based on the extracted models using our MDD process as shown in Figure 2. We can use our HTML code generator to generate real executable HTML implementations from the models … Hence, we generate the UIs in the UI specification format that we used for the extraction as this enables automated comparison. This is sufficient for our evaluation assuming that the extracted UI Specification is an exact representation of the HTML UIs.”
Examiner considers, Andreas discussed in his paper about customizing the aspects of a UI (User Interfaces) such as UI elements, screens, navigation, etc. and HTML code generator being used to generate real executable HTML implementations from the extracted models. This helped the user to evaluate extracted UI Specification is an exact representation of the HTML UIs i.e. code being generated from the HTML code generator for the development of UI (User Interfaces) with systematic support for customizations).
Therefore, Hammack, Grosse and Andreas are analogous art because they are related to configure or customize the user interface or aspects of a UI (UI elements, screens etc.). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hammack, Grosse and Andreas before him or her, to modify the configuring of a test device (connected with a connected device) for testing a controller/control unit in the software model of a technical system of Hammack and Grosse to include the code generation through the code generator of Andreas. The suggestion/motivation for doing so would have been obvious by Andreas because “we perform the UI generation based on the extracted models using our MDD process as shown in Figure 2. We can use our HTML code generator to generate real executable HTML implementations from the models.” (Andreas disclosed in page 20 under heading ‘Development of Customized UIs’ (at right side col.)). Therefore, it would have been obvious to combine Andreas with Hammack and Grosse to obtain the invention as specified in the instant claim(s). 

Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cifra (US2007/0044078A1) disclosed system and method for developing a measurement program that performs a measurement function. The measurement program includes icons that visually indicate the measurement function, and is executable to receive signals from the physical (UUT). A display area of the GUI is provided (shown to the right of the function blocks in Fig. 1A) for displaying signals and related data, and is used to display signal graphs, as well as tabular data, a menu or tool bar is provided along the top of the GUI whereby the user may invoke functionality to control execution of the operations, generate code, set triggers and timing, and so forth. A user selects each operation and may configure each operation via one or more configuration dialogs, e.g., specifying operation parameters, I/O for the operation etc. Embodiments of the present invention may be involved with performing test and/or measurement functions; controlling and/or modeling instrumentation; modeling and simulation functions, e.g., modeling or simulating a device or product being developed or tested, etc. Exemplary test applications where embodiments of the present invention may be used include hardware-in-the-loop testing and rapid control prototyping.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148